DETAILED OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"], AIA  provisions. 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
Applicants' Election
01.	Responding to the 3/23/2022 [hereinafter "3/23"] Restriction Requirement, the 4/8/2022 [hereinafter "4/8"] Response elected Species C (directed to FIGs. 5 and 6) with traverse, pointing that the Application is not a 371 of the PCT.
The point is well taken, and Examiner appreciates the Responses care in pointing the correction.
The Restriction Requirement amongst Species however is still valid as the embodiments are mutually separate (as shown by the figures and the text explaining the figures). 
The Response does NOT present any traversal other than that the Application is not a 371 of the PCT.
The 4/8 Response identifies claims 1, 2, 4, and 8 as reading on the elected Species C (directed to FIGs. 5 and 6). 
Claims 3, 5-7, and 9-13, therefore are withdrawn from further consideration on the merits as directed to non-elected Species. See 37 CFR § 1.142(b). 
The 3/24/2022 Restriction Requirement is now proper, and it is maintained. 
Absent expressly stating otherwise, this Office Action DOES NOT addresses the patentability merit(s) of withdrawn claims. 
Statutory Bases of the Prior Art Rejections 
02.	The following is a quotation of the relevant paragraph(s) of 35 U.S.C. § 102, providing the legal bases for the anticipation rejection(s) in this Office Action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 
(b) EXCEPTIONS.— 
(1) DISCLOSURES MADE 1 YEAR OR LESS BEFORE THE EFFECTIVE FILING DATE OF THE CLAIMED INVENTION.—A disclosure made 1 year or less before the effective filing date of a claimed invention shall not be prior art to the claimed invention under subsection (a)(1) if—
(A) the disclosure was made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(B) the subject matter disclosed had, before such disclosure, been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.
(2) DISCLOSURES APPEARING IN APPLICATIONS AND PATENTS.—A disclosure shall not be prior art to a claimed invention under subsection (a)(2) if—
(A) the subject matter disclosed was obtained directly or indirectly from the inventor or a joint inventor;
(B) the subject matter disclosed had, before such subject matter was effectively filed under subsection (a)(2), been publicly disclosed by the inventor or a joint inventor or another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor; or
(C) the subject matter disclosed and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.
03.	The following is a quotation of 35 U.S.C. § 103, providing the legal basis for the obviousness rejection(s) in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Prior Art Rejections of the Claims -- Anticipation
04.	Claims 1, 2, 4, and 8 are rejected under 35 U.S.C. § 102(a)(1) as anticipated by Japanese Patent Document JP-2013251323 for a patent application by inventors OTA et al. [hereinafter "Ota"] (a machine English Translation is provided herein for ease of reference, if necessary). 
With respect to claims 1, 2, 4, and 8 Ota describes an electronic component 1 (corresponds to a high frequency module in the claims) that is a transmission/reception module used in wireless communication equipment such as cell phones, the electronic component 1 being provided with: a circuit substrate 2 (corresponds to a substrate); a first electronic element 3 (first component) and a plurality of second electronic elements 4 (second component) mounted on the circuit substrate 2; an electrically conductive sealing sheet 5 (electrically conductive sealing sheet 5 is thermally conductive, and therefore the electrically conductive sealing sheet 5 corresponds to a heat dissipation member) that is adhered to an upper surface of the circuit substrate 2, covers the first electronic element 3, and has through holes 5a (a plurality of second electronic elements 4 are present, and therefore a plurality of through holes 5a are also present corresponding to the second electronic elements 4, and thus the plurality of through holes 5a correspond to the plurality of through holes) corresponding to a region at which the second electronic element 4 is mounted; and a sealing material 6 (sealing resin layer) configured to contain a resin covering the sealing sheet 5 and the second electronic element 4. 
Ota also teaches (see, for example, fig. 10) that an electrically conductive layer 7 (shielding layer) that functions as a shielding layer and is provided on an upper surface (opposing surface) and a side surface (side surface) of the sealing material 6, and that an end surface of the electrically conductive sealing sheet 5 is made to contact the electrically conductive layer 7. 
In fig. 10, Ota shows that the second electronic component 4 has a higher height from the circuit substrate 1 than the first electronic component 3.
Claims 1, 2, 4, and 8, therefore, are anticipated by the device Ota describes. 
CONCLUSION 
06.	A shortened statutory period for reply to this Office Action is set to expire THREE MONTHS from the mailing date of this Office Action. 
Extension of this time period may be granted under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of this Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Primary Examiner Hrayr A. Sayadian, who can be reached at (571) 272-7779, on Monday through Friday, 0730 – 1600 EDT/EST, whichever time zone is in effect at time of call--Mr. Sayadian's electronic mail address is hrayr.sayadian@uspto.gov. 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system. 
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814